Plaintiff in error has appealed from a judgment entered against him, and on September 3, 1942, *Page 495 
duly filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Osborne v. Osborne,163 Okla. 273, 21 P.2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court.
The cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and enter judgment for the defendant.
CORN, C. J., GIBSON, V. C. J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.